      Case 2:18-cr-00109-MHT-SMD Document 181 Filed 06/04/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )        CRIMINAL ACTION NO.
        v.                              )           2:18cr109-MHT
                                        )                (WO)
ANTONIO OSCAR TATUM                     )

                                      ORDER

       Upon       consideration       of    defendant         Antonio     Oscar

Tatum’s       motion   for     home    confinement          pursuant    to   the

First Step Act (doc. no. 178), it is ORDERED that the

motion is denied.

       To the extent Tatum asks the court to order the

Bureau       of    Prisons   to   place       him    on     confinement,     the

court cannot grant the requested relief.                          The BOP has

the sole authority to place a prisoner in its home

confinement         program.         See    de      Jesus    v.   Woods,     No.

2:19-CV-121-WHA, 2019 WL 3326199, at *4 (M.D. Ala. June

21,     2019),      report     and     recommendation          adopted,      No.

2:19-CV-121-WHA, 2019 WL 3323736 (M.D. Ala. July 24,

2019).

       To    the    extent   Tatum     seeks        compassionate       release

pursuant to 18 U.S.C. § 3582(c)(1), he has failed to
     Case 2:18-cr-00109-MHT-SMD Document 181 Filed 06/04/20 Page 2 of 4



show    sufficiently      compelling      circumstances        warranting

release.      Section     3582(c)(1)      authorizes       a   court      to

modify a term of imprisonment in only certain limited

circumstances.        As relevant here, it states:

       “[T]he court, upon motion of the Director of the
       Bureau of Prisons, or upon motion of the defendant
       after the defendant has fully exhausted all
       administrative rights to appeal a failure of the
       Bureau of Prisons to bring a motion on the
       defendant's behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may
       reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or
       without conditions that does not exceed the
       unserved   portion   of   the   original  term   of
       imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

            (i)   extraordinary   and  compelling                 reasons
            warrant such a reduction; ...

       and that such a reduction is consistent                         with
       applicable   policy   statements issued by                       the
       Sentencing Commission.”

18     U.S.C.    § 3582(c)(1)(A).         The    “applicable       policy

statement” with which relief under § 3582(c)(1)(A) must

be consistent is U.S.S.G. § 1B1.13 cmt. n.1.                     In that


                                     2
      Case 2:18-cr-00109-MHT-SMD Document 181 Filed 06/04/20 Page 3 of 4



policy     statement,      the      Sentencing           Commission       provides

three      types     of    specific           circumstances          that       would

entitle a defendant to relief: (A) a medical condition

of the defendant substantially reduces his ability to

provide self-care in prison, (B) the advanced age of

the      defendant,        and      (C)        the       defendant’s           family

circumstances.             The      Commission              also     included         a

‘catchall’       provision        where       the     Director       of       the   BOP

finds “other reasons” exist that are “extraordinary and

compelling.”         U.S.S.G. § 1B1.13 cmt. n.1(D).

       Having considered the 18 U.S.C. § 3553(a) factors,

the court finds that Tatum has failed to show that

“extraordinary         and        compelling          reasons        warrant”         a

reduction       of   his   sentence           at     this    time.       18    U.S.C.

§ 3582(c)(1)(A).             As    support         for    his      motion,      Tatum

notes that he was convicted of a non-violent offense,

that     he   has    60    months     remaining             on     his    100-month

sentence, and that, if released, he has place to live



                                          3
   Case 2:18-cr-00109-MHT-SMD Document 181 Filed 06/04/20 Page 4 of 4



with a landline for electronic monitoring.                        These are

not extraordinary and compelling reasons for release.

He also claims that there have been COVID-19 cases and

deaths    at    U.S.       Penitentiary      in    Atlanta   where    he    is

incarcerated.              As   of   today’s      date,   the     Bureau    of

Prisons reports that there are two active inmate cases

and six active staff cases, along with 15 recovered

inmates, three recovered staff, and no deaths.                             See

https://www.bop.gov/coronavirus/ (last accessed June 4,

2020).        While the COVID-19 outbreak at the prison is

certainly concerning, the presence of COVID-19 cases

alone    is    not    an    extraordinary         and   compelling   reason

warranting release, particularly because Tatum does not

claim    to    have    any      medical     conditions     that    make    him

particularly         susceptible       to    complications        from     the

disease, and because the outbreak does not appear to be

out of control.

    DONE, this the 4th day of June, 2020.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
